Third District Court of Appeal
                               State of Florida

                     Opinion filed September 22, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D20-1951
                       Lower Tribunal No. 19-15181
                          ________________


                         Ariel Syndicate 1901,
                                  Appellant,

                                     vs.

   Fountainbleau Gardens Condominium Association, Inc.,
                                  Appellee.



     An appeal from a non-final order from the Circuit Court for Miami-Dade
County, Jose M. Rodriguez, Judge.

     Berk, Merchant & Sims, PLC, and Patrick E. Betar, Melissa M. Sims,
and Jonathan D. Tobin, for appellant.

      Alvarez, Feltman, Da Silva & Costa, P.L., and Paul B. Feltman, and
Brian C. Costa, for appellee.


Before SCALES, HENDON, and MILLER, JJ.

     PER CURIAM.
      Affirmed. See Sunshine State Ins. Co. v. Rawlins, 34 So. 3d 753, 755

(Fla. 3d DCA 2010) (finding “[t]he trial court did not abuse its discretion in

allowing the appraisal to go forward on a dual track basis, while preserving

all of [appellant]’s rights to contest coverage”); Paradise Plaza Condo. Ass’n,

Inc. v. Reinsurance Corp. of N.Y., 685 So. 2d 937, 941 (Fla. 3d DCA 1996)

(holding that “the order in which the issues of damages and coverage are to

be determined respectively by arbitration and the court should be left within

the discretion of the trial judge”).




                                       2